       Case 4:18-cv-02849 Document 26 Filed on 02/15/19 in TXSD Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DISA GLOBAL SOLUTIONS, INC.,                    §
                                                §
        Plaintiff,                              §
                                                §
V.                                              §                Civil Action No. 4:18-cv-02849
                                                §
ASAP DRUG SOLUTIONS, INC.,                      §                JURY TRIAL DEMANDED
EDWARD CAVAZOS, and                             §
MARGARET JANE GILBERT,                          §
                                                §
        Defendants.                             §

      DEFENDANT EDWARD CAVAZOS’ RESPONSE TO DISA’S STATUS UPDATE
     [DKT. 24], AND HIS OWN MOTION FOR CLARIFICATION AND REQEUST FOR
                             STATUS CONFERENCE


        Defendant Edward Cavazos (“Cavazos”) files this his response to DISA’s Status Update

[DKT. 24], and his own Motion for Clarification and Request for Status Conference and states as

follows:

        For the reasons stated in ASAP and Gilbert’s Response to DISA’s Status Update and

Motion for Clarification, Status Conference or Reconsideration in the Alternative [DKT. 25],

Defendant Edward Cavazos also requests that the Court (1) hold a status conference to discuss

the procedural posture of this case and; (2) clarify whether it considered its stay of discovery still

to be in effect.

        WHEREFORE Cavazos respectfully requests that the Court hold a status conference to

discuss the procedural posture of this case, clarify whether it considered its stay of discovery still

to be in effect, and grant such other and further relief to which he is justly entitled.




                                                                                 6876609 v1 (71629.00002.000)
      Case 4:18-cv-02849 Document 26 Filed on 02/15/19 in TXSD Page 2 of 2



                                                Respectfully Submitted,

                                                KANE RUSSELL COLEMAN LOGAN PC

                                                By:   /s/ Bruce C. Morris
                                                         Bruce C. Morris
                                                         State Bar No. 14469850
                                                         Federal Bar No. 14198
                                                         bmorris@krcl.com
                                                         5051 Westheimer Road, Suite 1000
                                                         Houston, Texas 77056
                                                         Phone: (713) 425-7400
                                                         Fax: (713) 425-7700

                                                ATTORNEYS FOR DEFENDANT EDWARD CAVAZOS


                                    CERTIFICATE OF SERVICE

         I hereby certify that on February 15, 2019, a true and correct copy of the foregoing Response was
served on all parties registered to receive electronic notice of filings in this case via this Court’s ECF
notification system.

                                                         /s/ Bruce C. Morris
                                                         Bruce C. Morris




                                                                                   6876609 v1 (71629.00002.000)
